                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



UNITED STATES OF AMERICA


 v.                                            CRIMINAL ACTION FILE


 VERNON ROMEO SPEAR,                           N0.1:13-CR-432-MHC-JSA


       Defendant.



                                      ORDER


      This action comes before the Court on the Final Report and


Recommendation ("R&R") of Magistrate Judge Justin S. Anand [Doc. 171]


recommending that Defendant be found incompetent to stand trial and not


restorable, and that he be committed to the custody of the Attorney General for


transport to and hospitalization at FMC Butner, or another appropriate Federal


Medical Center, so that the Director of the facility can determine whether a formal


certification should issue under 18 U.S.C. § 4246. The Order for Service of the


R&R [Doc. 172] provided notice that, in accordance with 28 U.S.C. § 636(b)(1), the


parties were authorized to file objections within fourteen (14) days of the receipt of


that Order. See also FED. R. CRIM. P. 59(a). Counsel for Defendant has filed a


"Notice of Intent Not to File Objections to the R&R Regarding Competency to
Stand Trial and Restorability." [Doc. 173.] Absent objection, the district court


judge "may accept, reject, or modify, in whole or in part, the findings or


recommendations made by the magistrate judge," 28 U.S.C. § 636(b)(1), and need


only satisfy itself that there is no plain error on the face of the record. See United


States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court has reviewed the


R&R and finds no clear error and that the R&R is supported by law.


      Accordingly, the Court ADOPTS the R&R [Doc. 171] as the Opinion and


Order of this Court. Defendant is found NOT COMPETENT TO STAND


TRIAL AND NOT RESTORABLE. It is hereby ORDERED that Defendant


shall be committed to the custody of the Attorney General for transport to and


hospitalization at FMC Butner, or another appropriate Federal Medical Center, so


that the Director of the facility can determine whether a formal certification should


issue under 18 U.S.C. § 4246.


      IT IS SO ORDERED this 5th day of March, 2019.




                                        MARK H. COHEN
                                        United States District Judge




                                           2
